DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in a telephonic conversation with Lehua Wang (Reg. 48,023) on March 8, 2022.
The application has been amended as follows: 
1.	(Currently Amended) A memory system, comprising:
a plurality of memory components; 
a host interface configured to be connected to a host system via a plurality of buses including a command bus, a data bus, a transaction bus, and a metadata bus, the host interface to receive, via the command bus from [[a]] the host system, first requests to read data from the memory components and second requests to write data to the memory components;
a buffer configured to buffer data associated with the first requests and the second requests prior to completion of execution of the first requests and the second request, wherein at least a portion of the buffer is configured to buffer data for different types of requests in 
a processing device, operatively coupled with the plurality of memory components, to:
transmit, through the host interface to the host system, an initial indication representative of first quantities of buffer space available in the buffer to store data associated with requests of the different types to cause the host system to count quantities of buffer spaces available in the memory system to store data associated with the different types of requests based on respective requests transmitted from the host system and responses received in the host system for the respective requests;
receive, via the command bus, a write request from the host system;
store data of the write request in a portion of [[a]] the buffer of the memory system during a first time period in which the write request is pending in the memory system;
receive, via the command bus, a read request from the host system; 
store data of the read request in a portion of the buffer during a second time period in which the read request is pending in the memory system;
reserve a first portion of the buffer, the first portion shared for read requests and write requests;
buffer write requests and read requests in the first portion of the buffer;
reserve a second portion of the buffer;
buffer, in the second portion, read requests but not write requests;
execute the write request;
execute the read request to retrieve first data from the memory components;
via the transaction bus to the host system, an indication that the first data requested by the read request is available; 
receive a command from the host system to send the first data; and
transmit, via the metadata bus and in response to the command to send the first data, an indication of a quantity of buffer space released as a result of completion of at least the write request to cause the host system to determine second quantities of buffer space available in the buffer to store data associated with additional requests of the different types; 
wherein the portion of the buffer storing the data of the write request overlaps at least in part with the portion of the buffer storing the data of the read request; and
wherein the first time period does not overlap with the second time period.

7.	(Currently Amended) A method, comprising:
receiving, in a host system from a memory system having a buffer and coupled to the host system via a plurality of buses including a command bus, a data bus, a transaction bus, and a metadata bus, an initial indication representative of amounts of buffer space available in the buffer to store data associated with requests of different types;
storing, in the host system, an amount identifying  buffer capacity of  the memory system available for the host system transmitting read requests and write requests  to the memory system, the memory system having a plurality of memory components, and  the buffer to buffer data associated with a first type of requests to read data from the memory components and a second type of requests to write data to the memory components, wherein at least a portion of the buffer is configured to be usable to store the different types of requests 
transmitting, by the host system to the memory system via the command bus, a read request to retrieve first data from the memory components;
reducing, by the host system, the amount based on the read request;
transmitting, by the host system to the memory system via the command bus, a write request to store data in the memory components;
reducing, by the host system, the amount based on the write request;
storing, in the host system, an amount of available read buffer capacity of the memory system for transmitting read requests from the host system to the memory system;
reducing, by the host system, the amount of available read buffer capacity based on the read request;
storing, in the host system, an amount of available write buffer capacity of the memory system for transmitting write requests from the host system to the memory system;
reducing, by the host system, the amount of available write buffer capacity based on the write request;
receiving, in the host system from the memory system via transaction bus, an indication that the first data requested by the read request is available after the memory system executes the read request and the write request;
transmitting, from the host system to the memory system, a command to request the memory system to send the first data; and
in response to the command,
 via the data bus, the first data requested by the read request; [[and]]
receiving, in the host system from the memory system via the metadata bus, an indication of an amount of buffer capacity released from completion of at least the write request;
increasing, by the host system, the amount of write buffer capacity according to the amount of buffer capacity released from the completion of at least the write request; and
increasing, by the host system, the amount of available read buffer capacity, based on the receiving of the first data requested by the read request.

11.	(Currently Amended) The method of claim 7, further comprising:
receiving, in the host system from the memory system, data identifying [[an]] the amount of buffer capacity of the memory system that becomes available after completion of one or more write requests; and
increasing, by the host system, the of available buffer capacity of the memory system available for transmitting read requests and write requests from the host system to the memory system, according to the data identifying the amount of buffer capacity of the memory system that becomes available after completion of the one or more write requests.

12.	(Currently Amended) A non-transitory computer-readable storage medium storing instructions that, when executed by a processing device, cause the processing device to:
 and coupled to the host system via a plurality of buses including a command bus, a data bus, a transaction bus, and a metadata bus, an initial indication representative of amounts of buffer space available in the buffer to store data associated with requests of different types;
store, in the host system, an amount of read buffer capacity of [[a]] the memory system having a plurality of memory components, and a buffer to buffer data associated with a first type of requests to read data from the memory components and a second type of requests to write data to the memory components, wherein at least a portion of the buffer is configured to be usable to store the different types of requests in different periods of times, the different types of requests including the first type of requests and the second type of requests;
transmit, by the host system to the memory system via the command bus, a read request to retrieve first data from the memory components;
reduce, by the host system, the amount of read buffer capacity based on the read request;
store, in the host system, an amount of total buffer capacity of the memory system;
reduce, by the host system, the amount of total buffer capacity based on the read request;
transmit, by the host system to the memory system via the command bus, a write request to store data in the memory components;
reduce, by the host system, the amount of total buffer capacity based on the write request;
store, in the host system, an amount of write buffer capacity of the memory system;

receive, in the host system from the memory system via the transaction bus, an indication that the first data requested by the read request is available after the memory system executes the read request and the write request;
transmit, from the host system to the memory system, a command to request the memory system to send the first data; and
in response to the command,
receive, in the host system from the memory system via the data bus, the first data requested by the read request; [[and]] 
receive, in the host system from the memory system via the metadata bus, an indication of an amount of buffer capacity released from completion of at least the write request;
increase, by the host system, the amount of write buffer capacity according to the amount of buffer capacity released from the completion of at least the write request; and
increase, by the host system, the amount of read buffer capacity, based on receiving of the first data requested by the read request.

16.	(Currently Amended) The non-transitory computer-readable storage medium of claim 12, wherein the instructions that, when executed by the processing device, cause the processing device to:
receive, in the host system from the memory system, data identifying [[an]] the amount of buffer capacity that becomes available after completion of one or more write requests; and
the completion of the one or more write requests in the memory system.

20.	(Currently Amended) The non-transitory computer-readable storage medium of claim 18, wherein the instructions that, when executed by the processing device, cause the processing device to:
compute the amount of read buffer capacity available for transmitting read requests based on the data identifying the shared portion of [[the]] buffer capacity for buffering read requests and write requests.

With regard to the claims not specifically recited above, the status and content of such claims remains unchanged from the most recently filed set of claims dated December 8, 2021.

Allowable Subject Matter
Claims 1, 4-5, 7, 11-12 and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The above mentioned claims have been placed in condition for allowance due to the inclusion of a novel method and system for managing buffer space allocation. More specifically, the independent claims recite a memory system in communication with a host system, wherein the memory system comprises a buffer having separate portions for read and write data, wherein the memory system communicates with the host system via a plurality of buses including a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J SIMONETTI whose telephone number is (571)270-7702. The examiner can normally be reached Monday-Thursday 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS J SIMONETTI/Primary Examiner, Art Unit 2137                                                                                                                                                                                                        March 8, 2022